Citation Nr: 0919683	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

At the Veteran's request, the hearing before the Board, 
seated at the RO, occurred in February 2008.  A transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that he has a psychiatric 
condition and a headache disorder began in service.  In the 
alternative, he asserts that if a post-concussion disorder 
pre-existed his military service, that disorder permanently 
worsened during that service.  A brief summary of the 
evidence follows.

In a September 1965 pre-enlistment service medical 
examination, the examiner noted that the Veteran did not have 
any neurologic or psychiatric disorders.  However, on the 
form, the examiner indicated that the Veteran had a history 
of multiple brain concussions.  

In a February 1966 service treatment record, it was noted 
that the Veteran had a history of intermittent dizziness and 
headaches since 1962.  He indicated that the Veteran had been 
unconscious more than 24 hours and was hospitalized less than 
a week.  He reported that the Veteran had head injuries times 
three playing football, with unconsciousness lasting two to 
three hours; and was in a car accident in 1964 resulting in 
five hours of unconsciousness.  He also indicated that the 
Veteran had a history of epilepsy in childhood.  The 
diagnosis was possible post-concussion syndrome.  

Service treatment records from April 1966 through June 1966 
include notations of treatment for headaches.  In an April 
1966 Physical Profile Serial Report, due to the Veteran's 
history of concussions and frequent headaches, the examiner 
indicated that he should not have to perform strenuous 
activity and recommended a change of career field, to include 
removal from the Air Police.

In service treatment records from June 1966 through August 
1966, examiners treated the Veteran after he reported feeling 
"nervous."

In a July 1966 service treatment record, the examiner noted 
that the Veteran had a "nervous problem," probably primary, 
but maybe secondary to daily headaches.  The headaches were 
bifrontal and a bit toward the right temporal region.  They 
were noted to be present every day and, on most days, would 
become quite severe, almost incapacitating the Veteran.  The 
diagnosis was post-concussive syndrome vs. tension headaches. 

In further service treatment records, dated July 1966 through 
August 1966, the Veteran was diagnosed with post-concussive 
syndrome, existing prior to service.

In a September 1966 service Medical Board record, the 
examiners diagnosed encephalopathy due to remote trauma, and 
headaches.  The examiners noted the Veteran's history of 
concussive episodes with severe daily headaches and 
recommended that he be discharged immediately.

Reviewing post-service records, in a June 2004 private 
treatment record, the examiner noted that the Veteran was 
depressed.  

In an April 2006 statement, the Veteran reported that he had 
continual nightmares about being drafted again into service, 
causing twitching motions that would awake him in the middle 
of the night.  In an August 2006 statement, the Veteran 
indicated that he had not been able to sleep since service 
due to his nightmares.  

During a February 2008 hearing before the Board, the Veteran 
indicated that his concussion occurred prior to entry into 
service.  However, he noted that he did not have a nervous 
disorder or headaches until service.  (Hearing Transcript, 
pages 3, 21).  The Veteran stated that he was treated for 
both a nervous disorder and headaches a few months after 
discharge by Dr. Marinas at a medical center in Fries, 
Virginia.  (Hearing Transcript, pages 6, 13).  The Veteran 
stated he attempted to acquire records from Dr. Marinas 
through the VA in the early-1980s, but was unable to do so 
due to the physician's death.  (Hearing Transcript, pages 27-
28).  

In the evidence of record, the Veteran was noted to have 
received multiple concussions prior to service.  Service 
treatment records indicate that the Veteran was diagnosed 
with tension headaches, post-concussion syndrome, 
encephalopathy, and "nervousness" during service.  The 
Veteran has testified that he first sought treatment for 
headaches and a nervous disorder from Dr. Marinas at the 
Fries Medical Center within a few months of discharge.  He 
has also reported experiencing headaches and symptoms of a 
nervous disorder continually since service.  The Veteran 
stated that he attempted to acquire the treatment records 
from Dr. Marinas in the early 1980s through the VA, but was 
unable to do so due to the doctor's death.  However, the 
record does not contain any indication of a VA attempt to 
acquire the records from Dr. Marinas or from the facility in 
which he practiced.  As such, in keeping with the VA's duty 
to assist the Veteran with his claim for benefits, as part of 
this remand, the Board requests the AMC/RO to ask the Veteran 
to provide any information that would allow for the 
acquisition of pertinent medical records not in the file.  If 
the Veteran is able to provide such information and signs the 
necessary release forms, the AMC/RO then should attempt to 
associate said treatment records with the file.  

Moreover, throughout the pendency of this appeal, the 
Veteran's current application has been evaluated as a claim 
for service connection for a "nervous disorder."  However, 
the record contains indications of other possible 
neuropsychological problems such as insomnia and depression.  
The Veteran has claimed that these disorders all arise from 
service.  In keeping with the United State Court of Appeals 
for Veterans Claims' decision in Clemons v. Shinseki, No. 07-
0558, 2009 WL 899773 (Vet. App. Feb. 17, 2009) (per curiam 
order), the Board will adjudicate and consider all identified 
disorders as a single claim for service connection for a 
psychiatric disorder.  In keeping with the VA's duty to 
assist the Veteran, the Board requests the AMC/RO to provide 
the Veteran with an examination to determine if the any 
psychiatric condition, such as diagnosed depression and 
anxiety, are related to service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Moreover, the Veteran was noted to have entered service with 
a history of concussions and, prior to discharge, was found 
to have post-concussion syndrome and encephalopathy.  The 
evidence indicates that the Veteran experienced headaches 
during service and currently experiences headaches.  In his 
December 2005 VA medical examination report, the examiner 
stated that the Veteran's headaches were not directly related 
to service, noting that the Veteran's "injury was prior to 
the service when he was in high school."  The examiner did 
not express any opinion as to whether the Veteran's service 
aggravated the previous injury, presumably a concussion, and 
whether said aggravation had any relation to the Veteran's 
headaches.  Considering the need for an opinion regarding 
aggravation of any pre-service concussion residuals and the 
possible acquisition of further treatment records as a result 
of this remand, the Board finds that another examination is 
necessary to determine the diagnosis and etiology of any 
headache disorder.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should tell the Veteran to 
give the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who treated any 
psychiatric, and neurological disorders, 
to include a headache disorder, post-
service.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of any treatment records identified 
by the appellant.

3.  Thereafter, the AMC/RO should schedule 
the veteran for a neuropsychiatric 
examination by a physician with expertise 
in neuropsychiatric disorders to ascertain 
the diagnosis and etiology of any headache 
or psychiatric disorders.  Prior to the 
examination, the claims folder must be 
made available to the physician for his 
review and he should so note in his 
report.  He should conduct a 
psychiatric/neurological examination, and 
please answer the following questions:

a.  Does the Veteran meet the 
diagnostic criteria for  any 
psychiatric disorder?

b.  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that any psychiatric 
disorder began during service or was 
caused by any incident of service?

c.  Does the Veteran meet the 
diagnostic criteria for any chronic 
neurological disorder, including 
headache disorder?

d.  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the neurological 
disorder began during service or was 
caused by any incident of service?

e.  If the Veteran's current headache 
disorder is not related to a 
neurological disorder, is it at least 
as likely as not (50 percent or greater 
degree of probability) that said 
headache disorder began during service 
or  was caused by any incident of 
service?


f.  Noting the preservice concussions, 
is it at least as likely as not (50 
percent or greater degree of 
probability) that any neurological 
disorder that pre-existed service 
underwent a permanent increase in the 
basic level of severity during service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

4.  The AMC/RO should then re-adjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




